Citation Nr: 0902107	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II. 
 
2.  Entitlement to service connection for hearing loss. 
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  He also served in the Naval Reserves after discharge 
from active duty. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Des Moines, Iowa that denied 
service connection bilateral hearing loss, tinnitus, and 
hypertension as secondary to service-connected diabetes 
mellitus.

The Board points out that service connection for right 
shoulder disability which was also on appeal was granted by 
rating action dated in July 2008.  This is considered the 
full benefit sought on appeal and is no longer for appellate 
consideration.  Additionally, a previously appealed issue of 
entitlement to service connection for renal calculi was 
withdrawn from appellate consideration.  

The veteran was afforded a telephone interview in a hearing 
format by a Decision Review Officer in October 2006, an RO 
hearing in July 2007 and a videoconference hearing in 
November 2008 before the undersigned Veteran's Law Judge 
sitting at Washington, DC.  The transcripts are of record.  

The record reflects that correspondence and supporting 
documentation were received at the Board in December 2008 in 
which the veteran appears to claim service connection for 
post-traumatic stress disorder.  This matter is not properly 
before the Board for appellate review and it is referred to 
the RO for appropriate consideration.

Following review of the record, the issue of entitlement to 
service connection for hypertension as secondary to diabetes 
mellitus, type II will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have ratable hearing loss by VA 
standards.

2.  There is competent clinical evidence of record that 
tinnitus is less likely than not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has hearing loss and tinnitus 
as the result of sustained noise exposure while working on 
the flight line during active duty.  He presented testimony 
on personal hearings on appeal to the effect that he had had 
trouble with his ears since service.  The appellant testified 
that he worked on the flight line on turbojet aircraft for as 
long as he was in service without the benefit of ear 
protection.  He stated that he had developed hearing loss, as 
well as tinnitus and a whistling sound in his ears that woke 
him up at night.  He contends that service connection should 
be granted for each disability.



Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of entitlement to service 
connection for hearing loss and tinnitus by a letter dated in 
January 2006 that fully addressed the required notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for hearing loss 
and tinnitus.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and VA clinical records have 
been received in support of the claims.  The appellant has 
been afforded three personal hearings, to include a telephone 
interview during the appeal period.  At least two VA 
examinations have been conducted, to include medical 
opinions.  Under the circumstances, the Board finds that the 
necessary development has been accomplished and that it is 
sufficient enough such that appellate review may proceed 
without prejudice to the appellant as to the issues of 
entitlement to service connection bilateral hearing loss and 
tinnitus. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Factual Background and Legal Analysis

The veteran served in the U. S. Navy with a military 
occupational specialty consistent with electronics mechanic 
associated with patrol squadrons.  His service medical 
records are not available.  An RO memorandum dated in 
September 2007 of record makes a formal finding of 
unavailability of clinical records after efforts to retrieve 
them but to no avail. 

VA outpatient records dated between March and October 2005 
show that the appellant sought medical attention for ear 
noise, and a plugging sensation in the right ear.  
Sensorineural hearing loss at 8000 Hertz was noted at that 
time. 

The veteran filed a claim for service connection for hearing 
loss and tinnitus in October 2005.  He was afforded a VA 
audiology examination in February 2006 and reported noise 
exposure while working in and flying jet aircraft.  He stated 
that he had used ear protection while working as a machinist 
for the past 25 years.  He denied recreational noise 
exposure.  The appellant described a whistling sound in both 
ears which he stated he began to notice about one year 
before.  He also complained of a right ear "plugged" 
sensation which began two years before.  The examiner noted 
that the claims folder was reviewed.  

An audiometric evaluation disclosed pure tone thresholds of 
15/10/15/20/20 and 15/15/10/20/20 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Speech discrimination scores were 
100 percent in the right ear and 96 percent in the left.  
Following evaluation, the examiner stated that comprehensive 
audiology examination revealed normal hearing in both ears.  
It was added that recent onset of aural fullness and 
whistling tinnitus were 10 plus years after discharge from 
the reserves and were unlikely related to service. 

The veteran most recently underwent VA audiology examination 
in January 2008.  It was recorded at that time that he 
indicated that he had no difficulty with his hearing, but 
that his main concern was a plugged up feeling in the right 
ear and intermittent tinnitus.  He said that he first had 
difficulty with popping in the right ear in the 1970s, and 
that it gradually became worse.  He said the plugged up 
feeling had been occurring since the 1980s and that five 
years before, he had begun to have high-pitched tinnitus in 
the right ear only.  He related that he was exposed to loud 
noise as a pilot during military service and in the reserves.  
It was reported that occupational noise exposure included 
working in a machine shop from 1977 to the present.  
Recreational noise exposure included deer hunting (right 
handed) every season since 1988 when no ear protection was 
used, and the use of lawn mowing equipment at home using 
hearing protection. 

Ear and audiology examinations were performed.  Audiometric 
evaluation disclosed pure tone thresholds of 15/15/15/20/15 
and 15/05/10/20/20 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  Speech 
discrimination scores were determined as 100 percent in each 
ear.  Following evaluation, the examiner stated that pure 
tone thresholds indicated normal hearing in both ears from 
500 to 4000 Hertz and did not meet the criteria for 
disability under VA regulations.  

The examiner also opined that given the significant [post 
service] occupational and recreational noise exposure and 
relatively recent onset of tinnitus, as well as the pitch 
match of the tinnitus to a frequency which bordered a 
frequency region where was a steep decline in hearing, it was 
possible that the tinnitus was related to post service noise 
exposure, but that it was less than likely related to 
military noise exposure.  On an ensuing ear disease 
examination on that same date, the examiner found that the 
veteran did not have Eustachian tube dysfunction and it was 
not commonly recognized as a cause of persistent tinnitus.  
The examiner opined that tinnitus was most likely related to 
sensorineural hearing loss. 



Legal Analysis

1. Service connection for bilateral hearing loss.

In this instance, it is unfortunate that the veteran's 
service medical records are unavailable, but lack of such 
documentation is not necessarily fatal to this claim.  The 
Board points out in this instance that although the service 
administrative records do indicate that the veteran's duties 
in service may have entailed some degree of excessive noise 
exposure, it is the current audiometric results that are 
determinative of the outcome of the claim at issue.  In this 
case, it is clearly demonstrated that the veteran does not 
have the requisite degree of increased thresholds or speech 
discrimination values on testing for hearing loss to be 
considered a disability for VA compensation purposes.  The 
record reflects that none of the appellant's pure tone 
threshold scores are greater than 40 decibels at any of the 
pertinent frequencies, or 26 decibels or greater for at least 
three of the relevant frequencies.  Speech recognition scores 
have not been less than 96 percent on VA examination.  The 
appellant has not submitted any evidence that counters these 
results.  Therefore, the veteran neither meets the pure tone 
threshold nor speech discrimination criteria to establish 
impaired hearing by VA standards. See 38 C.F.R. § 3.385.  The 
VA findings indicating normal hearing are uncontroverted and 
provide a basis for concluding that service connection must 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)..  

In the absence of any current hearing loss disability as 
defined by VA regulation, service connection for bilateral 
hearing loss must be denied. See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  While the veteran asserts that 
he now has hearing loss, he is not competent to determine 
that the degree of current hearing acuity rises to the level 
of disability as defined by VA in the face of objective 
clinical findings to the contrary. See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).


2. Service connection for tinnitus.

As to the claim for tinnitus, the veteran is indeed competent 
to report that he had sustained exposure to loud noise on the 
flight line during service without benefit of ear protection.  
However, his report of in-service acoustic trauma must be 
counterbalanced against the clinical evidence that shows no 
findings or complaints of tinnitus for decades after 
discharge from active duty.  It is significant that the 
appellant stated on VA examinations in 2006 and 2008 that 
whistling in the ears had been of relatively recent onset, 
within the past four to five years.  The veteran also 
reported having had occupational noise exposure as a 
machinist for many years, as well as recreational act ivies 
that include hunting which militate against a finding that 
the current ear symptoms are solely related to military 
service more than 30 years before.

Also weighing against the claim are the opinions by the VA 
audiology examiners in February 2006 and January 2008 finding 
that tinnitus is less than likely of service onset.  It is 
the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  There is no competent medical opinion 
in the record to contrary linking tinnitus to service or to 
any incident thereof.  As a layperson without medical 
training and expertise, the appellant is not competent to 
provide a clinical opinion on this matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board thus concludes that the 
weight of the evidence is against the claim (See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the 
absence of treatment for the claimed disability for decades 
after service constituted negative evidence against the 
claim)), and service connection for tinnitus must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the preponderance of the evidence is against 
the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran asserts that he now has hypertension that is the 
result of service-connected diabetes mellitus.  

Pursuant to the filing of his claim in this regard, the 
appellant was afforded a VA examination in January 2004.  In 
a brief report following physical examination, the VA 
physician's assistant who conducted the evaluation stated 
that "current medical thought finds no causal relationship 
between diabetes mellitus and essential hypertension except 
in cases of advanced renal disease, which is not present in 
this patient..."  It was therefore found that it was less 
likely than not that essential hypertension was a 
complication of diabetes.

The Board finds that while the January 2004 VA examination 
report was instructive, its conclusions were based on a 
negative premise, and did not provide a well-rationed and 
affirmative enough opinion as to a causal relationship 
between the two disease processes.  The Board points out that 
what is required in this instance is an examination and 
opinion enhanced by medical expertise as to whether the 
veteran now has hypertension related to service-connected 
diabetes mellitus based on all the available evidence. 

Additionally, service connection may be granted for a 
disability that is made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board observes that the VA examination in January 2004 
did not consider whether or not the veteran's hypertension 
had been made chronically worse by the service-connected 
diabetes and this must be addressed.  The Board thus finds 
that a special cardiovascular examination is warranted for a 
more definitive and clarifying opinion as to whether there is 
any etiological relationship between diabetes and 
hypertension on any basis.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied since 
the most recent duty-to-assist 
letter in June 2003.

2.  The veteran should be 
scheduled for an examination by a 
cardiovascular physician.  All 
indicated tests and studies should 
be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions and be 
written in a narrative format.  
Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion, with 
complete rationale, as to whether 
it is at least as likely as not 
(50 percent probability or more) 
a) that current hypertension is 
secondary to service-connected 
diabetes mellitus, and/or b) 
whether hypertension has been made 
chronically worse by the service-
connected diabetes.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
hypertension resulting from 
aggravation by diabetes.  

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3. The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Failure to appear for 
examination should be noted in the 
file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


